                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

   SHANNON T. ADAMS,                                )
                                                    )
              Petitioner,                           )
                                                    )
   v.                                               )     No. 2:20-CV-204-CLC-CRW
                                                    )
   HILTON HALL,                                     )
                                                    )
              Respondent.                           )

                                     MEMORANDUM

         This is a prisoner’s pro se petition for a writ of habeas corpus filed pursuant to 28 U.S.C.

  § 2254 challenging two Cocke County, Tennessee, convictions from March 13, 2006 [Doc. 2].

  Now before the Court are Petitioner Shannon T. Adams’s motion for documents [Doc. 12] and

  Respondent Hilton Hall’s motion to dismiss the petition as time-barred [Doc. 17]. In support of

  the motion to dismiss, Respondent filed a memorandum [Doc. 18] and the state-court record [Doc.

  16]. Petitioner filed a response in opposition to Respondent’s motion to dismiss [Doc. 19].

  Respondent did not file a reply, and his time to do so has passed. See E.D. Tenn. L.R. 7.1(a).

  For the reasons set forth below, Respondent’s motion to dismiss [Doc. 17] will be GRANTED,

  this action will be DISMISSED, and Petitioner’s motion for documents [Doc. 12] will be

  DENIED AS MOOT.

  I.     STATUTE OF LIMITATIONS

         The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) provides a

  one-year statute of limitations for a petitioner to file an application for a federal writ of habeas

  corpus. 28 U.S.C. § 2244(d)(1). The statute specifically provides, in relevant part, that the

  one-year statute of limitation runs from “the date on which the judgment became final by the




Case 2:20-cv-00204-CLC-CRW Document 20 Filed 02/17/21 Page 1 of 4 PageID #: 288
  conclusion of direct review”    28 U.S.C. § 2244(d)(1)(A). However, the time “during which a

  properly filed application for State post-conviction or other collateral review with respect to the

  pertinent judgment or claim is pending shall not be counted toward any period of limitation under

  this subsection.” 28 U.S.C. § 2244(d)(2).

  II.    ANALYSIS

         On March 13, 2006, Petitioner pled guilty to two counts of first-degree murder [Doc. 16-1

  at 98; Doc. 16-2 at 116]. These convictions became final on April 13, 2006, the day on which

  Petitioner’s time to file a direct appeal expired. See, e.g., Feenin v. Myers, 110 F. App’x 669, 671

  (6th Cir. 2004) (citing Tenn. R. App. P. 4(a)) (providing that where the Tennessee habeas petitioner

  did not pursue a direct appeal, his state court conviction was deemed “final” when the thirty-day

  time-period in which he could have done so expired)). The AEDPA statute of limitations began

  to run the next day, on April 14, 2006, and expired a year and two days later on April 16, 2007, as

  Petitioner did not file any collateral state-court actions to pause the AEDPA clock or a federal

  petition for habeas corpus during that time. Accordingly, Petitioner’s § 2254 petition, which he

  filed on September 29, 2020 [Doc. 2 at 12], is untimely.

         The AEDPA statute of limitations is not jurisdictional, however, and is subject to equitable

  tolling. Holland v. Fla., 560 U.S. 631, 645 (2010). Equitable tolling is warranted where a

  petitioner shows that he has diligently pursued his rights but an extraordinary circumstance

  prevented him from timely filing the petition. Id. at 649. A petitioner bears the burden to

  demonstrate he is entitled to equitable tolling, Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005),

  and federal courts should grant equitable tolling sparingly. Souter v. Jones, 395 F.3d 577, 588 (6th

  Cir. 2005); see also Graham-Humphreys v. Memphis Brooks Museum of Art. Inc., 209 F.3d 552,




                                                   2

Case 2:20-cv-00204-CLC-CRW Document 20 Filed 02/17/21 Page 2 of 4 PageID #: 289
  561 (6th Cir. 2000) (“Absent compelling equitable considerations, a court should not extend

  limitations by even a single day.”).

          In his petition, Petitioner asserts that his habeas corpus petition is timely because he “was

  never advised of any such rights” [Doc. 2 at 11], presumably referring to his right to file a petition

  for a writ of habeas corpus. Also, in his response in opposition to Respondent’s motion to dismiss,

  Petitioner asserts that his counsel in the underlying state-court criminal proceeding never advised

  him of his right to file an appeal or other post-conviction motion, but rather advised him that the

  matter was final [Doc. 19 at 1–2].

          These allegations are insufficient to entitle Petitioner to equitable tolling of the AEDPA

  statute of limitations. Petitioner has failed to establish that he diligently pursued his right to file a

  habeas corpus petition during the more than fourteen years that followed his conviction becoming

  final. See Griffin v. Rogers, 399 F.3d 626, 637 (6th Cir. 2005) (quoting Rose v. Dole, 945 F.2d

  1331, 1335 (6th Cir. 1991)) (holding “ignorance of the law alone is not sufficient to warrant

  equitable tolling”); see also Winkfield v. Bagley, 66 F. App’x 578, 582–83 (6th Cir. 2003) (finding

  that, even where counsel “actively misled” the petitioner about the status of his state-court

  proceedings, the petitioner was not entitled to equitable tolling because he failed to show that he

  diligently pursued his rights under § 2254 in the following ten years).

          Accordingly, Petitioner has failed to establish that he is entitled to equitable tolling of the

  statute of limitations, his § 2254 petition is time-barred, Respondent’s motion to dismiss the

  petition [Doc. 17] will be GRANTED, and this action will be DISMISSED.

  III.    CERTIFICATE OF APPEALABILITY

          The Court next must consider whether to issue a certificate of appealability (“COA”),

  should Petitioner file a notice of appeal. A petitioner may appeal a final order in a § 2254 case



                                                     3

Case 2:20-cv-00204-CLC-CRW Document 20 Filed 02/17/21 Page 3 of 4 PageID #: 290
  only if he is issued a COA, and a COA should issue only where the petitioner has made a

  substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c). Where the

  Court rejects the § 2254 petition on a procedural basis, a COA shall issue only where reasonable

  jurists would debate the correctness of the Court’s ruling. Slack v. McDaniel, 529 U.S. 473, 483–

  84 (2000); Porterfield v. Bell, 258 F.3d 484, 485–86 (6th Cir. 2001). As reasonable jurists would

  not debate the Court’s ruling that the § 2254 petition is time-barred and Petitioner is not entitled

  to equitable tolling, a COA will not issue.

  IV.    CONCLUSION

         For the reasons set forth above, Respondent’s motion to dismiss the petition as time-barred

  [Doc. 17] will be GRANTED, this action will be DISMISSED, a COA will not issue, and

  Petitioner’s motion for documents [Doc. 12] will be DENIED AS MOOT.                     The Court

  CERTIFIES that any appeal from this action would not be taken in good faith and would be totally

  frivolous. See Fed. R. App. P. 24.

         AN APPROPRIATE ORDER WILL ENTER.

                                                       /s/
                                                       CURTIS L. COLLIER
                                                       UNITED STATES DISTRICT JUDGE




                                                   4

Case 2:20-cv-00204-CLC-CRW Document 20 Filed 02/17/21 Page 4 of 4 PageID #: 291
